                                       Case 3:20-cv-00616-MMD-WGC Document 14 Filed 01/25/21 Page 1 of 3




                                 1 WILLIAM J. GEDDES
                                     Nevada Bar No. 6984
                                 2 KRISTEN R. GEDDES
                                     Nevada Bar No. 9027
                                 3 THE GEDDES LAW FIRM, P.C.
                                     1575 Delucchi Lane, Suite 206
                                 4 Reno, Nevada 89502
                                   Telephone: (775) 853-9455
                                 5 Fax: (775) 299-5337
                                   Email: Will@TheGeddesLawFirm.com
                                 6 Email: Kristen@TheGeddesLawFirm.com
                                   Attorneys for Plaintiff Patricia Handal
                                 7
                                                               UNITED STATES DISTRICT COURT
                                 8
                                                                       DISTRICT OF NEVADA
                                 9
                                     PATRICIA HANDAL, an individual,                    CASE NO: 3:20-cv-00616-MMD-WGC
                                10
                                                                   Plaintiff,
                                11
                                     vs.
                                12                                                            STIPULATION AND ORDER
1575 Delucchi Lane, Suite 206




                                   STATE OF NEVADA ex rel. its BOARD OF                      EXTENDING TIME TO OPPOSE
 The Geddes Law Firm, P.C.




                                13 VETERINARY MEDICAL EXAMINERS;                           DEFENDANTS’ MOTION TO DISMISS
    Phone 775-853-9455
       Reno, NV 89502




                                   and JENNIFER PEDIGO, in her individual and
                                14 official capacities.                                                  (First Request)
                                15                                 Defendants.
                                16
                                            Plaintiff PATRICIA HANDAL and Defendants STATE OF NEVADA ex rel. its BOARD OF
                                17
                                     VETERINARY MEDICAL EXAMINERS and JENNIFER PEDIGO, by and through their respective
                                18
                                     counsel, and hereby stipulate and agree that Plaintiff may have a two (2)-week extension of time,
                                19
                                     through and including Friday, February 5, 2021, to file their opposition to Defendants’ Motion to
                                20
                                     Dismiss (ECF 010). Further, the parties stipulate and agree that any reply filed by Defendants’ shall be
                                21
                                     due on or before Friday, February 19, 2021. Pursuant to this stipulation, the parties hereby request
                                22
                                     that the Court grant this enlargement of time. This is the first request for such an extension and the
                                23
                                     parties submit that the request is made in good faith and not for the purpose of delay.
                                24
                                     ...
                                25
                                     ...
                                26
                                     ...
                                27
                                     ...
                                28


                                                                                    1
                                       Case 3:20-cv-00616-MMD-WGC Document 14 Filed 01/25/21 Page 2 of 3




                                 1 Dated this 22nd Day of January 2021.     THE GEDDES LAW FIRM, P.C.
                                 2
                                 3
                                                                            KRISTEN R. GEDDES
                                 4                                          Nevada Bar Number 9027
                                                                            1575 Delucchi Lane, Suite 206
                                 5                                          Reno, Nevada 89502
                                                                            Telephone: (775) 853-9455
                                 6                                          Fax: (775) 299-5337
                                                                            Kristen@thegeddeslawfirm.com
                                 7                                          Attorneys for Plaintiff Patricia Handal
                                 8                                               Electronic Signature Authorized
                                 9 Dated this 22nd Day of January 2021.   By:      /s/ Carrie Parker, Esq.
                                10                                              CARRIE L. PARKER
                                                                                Deputy Attorney General
                                11                                              Nevada Bar No. 10952
                                                                                CAMERON P. VANDENBERG
                                12                                              Chief Deputy Attorney General
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13                                              Nevada Bar No. 4356
    Phone 775-853-9455




                                                                                Office of the Attorney General
       Reno, NV 89502




                                14                                              5420 Kietzke Lane, Suite 202
                                                                                Reno, NV 89511
                                15                                              (775) 687-2110 (phone)
                                                                                (775) 688-1822 (fax)
                                16
                                                                                cparker@ag.nv.gov
                                17                                              cvandenberg@ag.nv.gov

                                18                                              Attorneys for Defendants, State of Nevada,
                                                                                ex rel. its Board of Veterinary Medical
                                19                                              Examiners, and Jennifer Pedigo
                                20
                                21
                                22                                          ORDER
                                23
                                24 Dated: January 25, 2021                         IT IS SO ORDERED
                                25
                                26
                                27                                                 UNITED STATES DISTRICT JUDGE
                                28


                                                                           2
                                       Case 3:20-cv-00616-MMD-WGC Document 14 Filed 01/25/21 Page 3 of 3




                                 1                                    CERTIFICATE OF SERVICE
                                 2          I hereby certify that I am an employee of the Geddes Law Firm, P.C., and that on January 22,
                                 3 2021, I caused to be served a copy of the foregoing Stipulation and Order Enlarging Time for Plaintiff
                                 4 to Respond to Defendants’ Motion to Dismiss (First Request), by filing the same with the Court’s
                                 5 electronic filing system (PACER), addressed to the following:
                                 6 CARRIE L. PARKER
                                 7 Deputy Attorney General
                                     Nevada Bar No. 10952
                                 8 CAMERON P. VANDENBERG
                                     Chief Deputy Attorney General
                                 9 Nevada Bar No. 4356
                                     Office of the Attorney General
                                10 5420 Kietzke Lane, Suite 202
                                11 Reno, NV 89511
                                     (775) 687-2110 (phone)
                                12 (775) 688-1822 (fax)
1575 Delucchi Lane, Suite 206




                                        cparker@ag.nv.gov
 The Geddes Law Firm, P.C.




                                13
    Phone 775-853-9455




                                        cvandenberg@ag.nv.gov
       Reno, NV 89502




                                14
                                   Attorneys for Defendants, State of Nevada,
                                15 ex rel. its Board of Veterinary Medical
                                   Examiners, and Jennifer Pedigo
                                16
                                17
                                18                                                            KRISTEN R. GEDDES
                                                                                              An employee of the Geddes Law
                                19                                                            Firm, P.C.
                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28


                                                                                 3
